Citation Nr: 0419749	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  01-07 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to an initial compensable evaluation for 
perforation of the left tympanic membrane.


REPRESENTATION

Appellant represented by:	James Valentin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1997 to 
January 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In April 2000, the veteran's claims file 
was transferred to the VA Regional Office and Insurance 
Center (ROIC) in Philadelphia, Pennsylvania.  In November 
2001, the veteran testified at a hearing at the ROIC before 
the undersigned.  At that time, he explicitedly stated that 
he had no right ear problems or hearing loss, and that he 
sought service connection only for left ear hearing loss.  
Thus, although the ROIC characterized the veteran's claim as 
entitlement to service connection for bilateral hearing loss, 
the Board believes the issue as set forth on the first page 
of this decision most accurately represents the veteran's 
wishes and stated intent as to this claim.

In an April 2002 decision, the Board granted an initial 10 
percent evaluation for status post anterior cruciate ligament 
reconstruction of the right knee.  In September 2003, the 
Board remanded the veteran's claims for service connection 
for left ear hearing loss and a compensable evaluation for 
perforation of the left tympanic membrane to the ROIC for 
further evidentiary development. 


FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran had left ear 
hearing loss in service or any time thereafter.

2.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran's service-
connected perforation of the left tympanic membrane results 
in frequent periods of hospitalization or produces marked 
interference with employment.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in military 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5100-
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2003).

2.  The criteria for an initial compensable rating for a 
perforation of the left tympanic membrane have not been met.  
38 U.S.C.A. §§ 1155. 5100-5103A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.87, Diagnostic Code 
6211 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

When examined for enlistment into service in December 1996, 
audiogram findings for the veteran's left ear, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
         
20
15
0
20
5

Service medical records reflect the veteran's treatment for a 
traumatic left tympanic membrane perforation, which occurred 
in March 1999 when he dived into water.


Findings of a December 1998 audiogram, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
       
15
10
5
20
5

September 1999 audiogram findings, in pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
       
15
25
10
25
10

November 1999 audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
       
15
25
10
20
10

The examiner noted mild sensorinerual hearing loss in the 
left ear at 6,000 Hertz, where findings were 40 decibels and 
a "flat" tympanogram.

Two weeks later, in mid-November 1999, audiogram findings, in 
pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
       
15
25
10
20
10

In November 1999, the veteran underwent VA examination.  
According to the examination report, the veteran, who was 26 
years old, denied having tinnitus in either ear and 
complained about difficulty understanding speech.  Audiogram 
findings, in pure tone thresholds, in decibels, were as 
reported just above.  The VA examiner noted that the 
veteran's left ear hearing acuity was within normal limits 
except at the level of 6,000 Hertz, where he had a mild 
sensorineuro hearing loss.  Speech recognition scores on the 
Maryland CNC Word List were 100 percent in both the veteran's 
left and right ears.  A left middle ear perforation of his 
tympanic membrane was noted.

In December 1999, the RO granted service connection for 
perforation of the left tympanic membrane, which was assigned 
a noncompensable disability evaluation.  The RO also denied 
entitlement to service connection for hearing loss.

VA outpatient medical records, dated from March 2000 to April 
2004, indicate that when initially seen in the primary care 
clinic in March 2000, the veteran reported difficulty with 
conversational speech when the speaker was not in his direct 
line of vision.  The examiner noted the history of a 
perforated left eardrum, and the veteran was referred to the 
Ear, Nose and Throat (ENT) clinic.  

A June 2000 VA medical record indicates that an audiologist 
examined the veteran.  The diagnosis was right ear hearing 
within normal limits and left ear hearing normal to 
borderline-normal, with mild conductive overlay at 250 Hertz 
and 4,000 Hertz.  Tympanometry in the left ear was consistent 
with a tympanic membrane perforation.  It was noted that an 
ENT specialist examined the veteran and that surgery was 
recommended, but the veteran did not wish to pursue it at 
that time.

When seen by a VA audiologist in July 2000, the veteran's 
hearing was essentially normal.

In December 2000, the veteran underwent VA audiometric 
examination.  According to the examination report, he 
reported left ear hearing loss and said his right ear hearing 
was fine.  He also had left ear pain, and said he often 
misunderstood speech spoken on his left side.  He had 
experienced occasional left ear tinnitus and lightheadedness 
since he perforated his tympanic membrane in March 1999.  He 
also described exposure to acoustic trauma in service.  
Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
       
25
20
15
25
10

The VA examiner noted that the audiological evaluation 
indicated normal hearing in the right ear at all frequencies, 
and a mild conductive hearing loss in the left ear at some of 
the frequencies tested.  Speech recognition scores on the 
Maryland CNC Word List were 100 percent in both the veteran's 
left and right ears.  Impedance measurement indicated normal 
middle ear function in the right ear, and a hermetic  seal 
could not be obtained for the left ear, thought to be due to 
the perforation on that side.

Private medical records from M.L.R., M.D., dated from April 
2001 to April 2002, include findings of an April 2001 private 
audiogram, in pure tone thresholds, in decibels, that appear 
to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
       
25
30
25

25

Speech recognition scores were 100 percent in both the 
veteran's left and right ears.  In an April 2002 office 
record, Dr. M.L.R.  noted that the veteran had a mild to 
moderate loss of hearing in his left ear, and left ear 
surgery was discussed. 

At his November 2001 Board hearing, the veteran testified 
that he experienced hearing loss in the left ear, which had 
the perforated eardrum.  He had difficulty with speech spoken 
on his left side or spoken from a distance, and had daily ear 
pain and discomfort.  He was a full-time college student, and 
had difficulty hearing some of his professors.  When exposed 
to street noise, the veteran said he often had to ask a 
speaker to repeat what was said.  He said VA medical 
personnel suggested a "paper patch" procedure for the 
perforated tympanic membrane, but Dr. M.R., a private 
physician, had said he thought the procedure would not be 
successful.  He denied having any problems with his right 
ear.

The VA medical records indicate that, when seen by an 
audiologist in May 2002, the veteran had mild conductive 
hearing loss in the left ear.  He reported that his hearing 
had worsened and a private test revealed a (hearing) 
decrease.  Upon current testing, it was noted that there was 
no change since he was tested in June 2000.  

A May 2003 VA record indicates that the veteran was seen for 
bilateral ear pain.  Left ear loss of the tympanic membrane 
was noted, with an old scar and no drainage.  The diagnosis 
was possible otitis media.

VA outpatient records, dated from January to April 2004, 
indicate that when seen in the primary care clinic in January 
2004 the veteran complained of frequent dizziness which he 
attributed to his perforated left eardrum, and he requested 
an ENT examination.  The February 2004 ENT clinic record 
reveals that the veteran had last been seen in December 2000, 
and was now reporting dizziness and headaches.  Audiometric 
findings were consistent with prior testing, and showed mild 
mixed component at 250 and 1,000 Hertz in the left ear, with 
good speech discrimination.  Mixed hearing loss was 
diagnosed.  

When seen in the VA outpatient clinic in April 2004, the 
record indicates that the veteran complained of dizziness and 
headaches.  It was noted that he had been scheduled for 
surgery in 2002 and decided against, it but now wanted it.  
He was experiencing decreased left ear hearing.  On 
examination, the left tympanic membrane had a 50 percent 
anterior inferior central perforation, with no drainage or 
evidence of infection. 

According to a VA ENT clinic record dated at the end of April 
2004, a computerized tomography (CT) scan of the veteran did 
not show evidence of temporal bone or other middle ear 
pathology.  The left ear assessment indicated that the canal 
was patent, with about 40 percent anterior perforation not 
involving the annulus.  There was no maxillofacial tenderness 
over the sinuses and no LAD (lymphadenopathy) or masses 
palpated in the neck.  The risks and benefits of surgery were 
discussed with the veteran and it was noted that he elected 
not to have surgery at that time.

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651,____ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See also 
VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 
2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); VAOPGCPREC 1-2004 
(Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini II, cited above, the Court stated 
that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

We are further aware that much of the majority opinion in 
Pelegrini II, which includes the portion quoted immediately 
above, has been characterized as, "at best, dictum."  Id., 
slip op. at 23 (Ivers, J., concurring in part and dissenting 
in part).  In any event, considering all the foregoing 
authorities as applicable to this case, the Board finds that 
the requirements of the VCAA have been satisfied in this 
matter.

In February 2001, the RO provided the appellant with 
correspondence outlining the duty-to-assist requirements of 
the VCAA.  In addition, the appellant was advised, by virtue 
of a detailed June 2002 statement of the case (SOC), and 
supplemental statements of the case (SSOCs), issued during 
the pendency of this appeal, of the pertinent law, and what 
the evidence must show in order to substantiate his claim.  
We, therefore, believe that appropriate notice has been given 
in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the appellant's claim, and that the SOC (and 
SSOCs) issued by the RO clarified what evidence would be 
required to establish service connection and a compensable 
rating.  The appellant responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  Further, the 
claims file reflects that the April 2004 SSOC contained the 
new duty-to-assist and reasonable doubt regulations codified 
at 38 C.F.R. §§ 3.102 and 3.159 (2003).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, that would need to be obtained for a fair disposition 
of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this case for yet 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

1.  Service Connection for Left Ear Hearing Loss

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of organic disease of 
the nervous system (e.g., sensorineural hearing loss) in 
service, incurrence of such a disorder coincident with 
service will be presumed if it becomes manifest to a 
compensable degree within one year after separation from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  While the disease 
need not be diagnosed within the presumptive period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree.  Id.

The U.S. Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Moreover, the fact that a condition occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997)

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even 
though disabling hearing loss is not demonstrated at 
separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et al., eds., at 110-11 
(1988)).  See also 38 C.F.R. § 3.385, discussed infra.

The veteran has asserted that he has left ear hearing loss 
due to his service-connected perforation of the left tympanic 
membrane, and acoustic trauma in service.

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a); see also Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  In addition, when aggravation 
of a non-service-connected condition is proximately due to or 
the result of a service-connected disability, the veteran 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).

The veteran contends that his left ear hearing loss is 
directly related to active service.  With reference to 
contemporaneous documentation, the evidence reflects that his 
left ear hearing was essentially normal according to the 
findings of the audiometric tests performed at enlistment in 
December 1996, and there were normal audiometric findings in 
December 1998.  The early November 1999 audiogram reflects 
normal findings at 1,000, 2,000, 3,000, and 4,000 Hertz and 
some elevation at 8,000 Hertz.

The veteran, however, is not required to show that he met the 
criteria of 38 C.F.R. § 3.385 at separation if he now has a 
hearing loss otherwise shown to have begun in service.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As noted 
above, there is no indication from the veteran that he was 
treated for a left ear hearing loss in the left ear during 
service.  

While 38 U.S.C.A. § 3.385 does not bar service connection for 
hearing loss, it does not compel service connection either, 
even though the veteran currently meets its criteria.  
Ledford v. Derwinski, 3 Vet. App. at 89.  However, the 
current medical record is totally devoid of any competent and 
probative medical evidence to demonstrate that the veteran 
currently has left ear hearing loss.  

While the medical evidence documents that the veteran has 
some mild left ear hearing loss, the mid-November 1999 
audiometric findings on which the VA examination report is 
based reflects essentially normal hearing acuity in the 
veteran's left ear, aside from the 6,000 Hertz level, where 
there is mild sensorineuro hearing loss.  In December 2000, a 
VA examiner noted a mild conductive hearing loss in the left 
ear at some of the frequencies tested.

Although the veteran points to findings of the April 2001 
private audiogram that appear to show some increase in left 
ear hearing loss, the private medical audiogram findings 
still do not reflect hearing loss as defined under 38 C.F.R. 
§ 3.385.  More important, subsequent VA ENT and audiology 
clinic records do not support the veteran's assertions that 
his left ear hearing loss increased.  Specifically, the May 
2002 VA audiology record clearly indicates that there was no 
change since the veteran was tested in June 2000, when his 
left ear hearing was normal to borderline-normal with a mild 
conductive overlay at 250 and 4,000 Hertz.  In February 2004, 
the VA ENT clinic record reported audiometric findings 
consistent with prior testing, e.g., the December 2000 
findings, with a mild mixed component at 250 and 1,000 Hertz.   

As noted above, the veteran is certainly capable of providing 
evidence of symptomatology, but a layperson is generally not 
qualified to opine on matters requiring medical knowledge, 
such as the degree of disability produced by the symptoms or 
the condition causing the symptoms.  See Robinette v. Brown, 
8 Vet. App. at 74; Heuer v. Brown, 7 Vet. App. at 384; 
Espiritu v. Derwinski, 2 Vet. App. at 494.  See also Routen 
v. Brown, supra, Harvey v. Brown, 6 Vet. App. at 393-94 
(1944).  Here, the veteran has not submitted or identified 
any medical opinion or other medical evidence that supports 
his claim.  Moreover, the preponderance of the probative and 
objective medical evidence now of record militates against a 
finding that the veteran has left ear hearing loss related to 
service or any incident thereof or to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. 
§§ 3.303, 3.304, 3.385.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. at 310-1; 38 
C.F.R. § 3.102.  However, when the evidence for and against a 
claim is not in equipoise, then there is a preponderance of 
evidence either for or against the claim, there is no 
reasonable doubt, and the doctrine is inapplicable.  Hayes v. 
Brown, 5 Vet. App. 67, 69-70 (1996).  Based upon the evidence 
of record, service connection for left ear hearing loss must 
be denied.

2.  Compensable Rating for Left Ear Perforated Tympanic 
Membrane

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2003), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service- 
connected left ear perforated tympanic membrane, and has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence of record is inadequate 
for rating purposes.

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The Board here notes that this is a case in which the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged-ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective the date of the claim.  Rather, the law must be 
taken at its plain meaning, and the plain meaning of the 
requirement that the effective date be determined in 
accordance with the facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Effective June 10, 1999, just prior to receipt of the 
veteran's claim in December 1999, VA amended the provisions 
of the Rating Schedule pertaining to the evaluation of 
service-connected hearing loss disability and diseases of the 
ear.  See 64 Fed. Reg. 25,202-210 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87 (2003).  Under both the regulations 
effective prior to June 10, 1999, and the new regulations 
effective June 10, 1999, Diagnostic Code 6211 provides a 
maximum zero percent rating (noncompensable) for perforation 
of the tympanic membrane.  38 C.F.R. § 4.87a (1998) effective 
prior to June 10, 1999; 38 C.F.R. § 4.87 (2003) effective 
June 10, 1999.

Here, the Board notes there cannot be an assignment of an 
increased schedular rating based on the perforation of the 
left tympanic membrane, because a noncompensable rating is 
the highest rating available for that disability under both 
the old and the new versions of Diagnostic Code 6211.  The 
only basis for a compensable schedular rating would be based 
on hearing loss but, as detailed above, service connection is 
not in effect for left ear hearing loss.  Thus, the veteran's 
service-connected perforation of the left tympanic membrane 
warrants no more than a noncompensable evaluation under 
Diagnostic Code 6211, whether evaluated under the old or the 
new schedular rating criteria.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors that would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  Under 38 C.F.R. § 
3.321(b)(1), an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

The United States Court of Appeals for Veterans Claims has 
held that the question of an extraschedular rating is a 
component of a veteran's claim for an increased rating.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996).  Bagwell stands for 
the proposition that the Board may deny extraschedular 
ratings, provided that adequate reasons and bases are 
articulated.  See VAOPGCPREC 6-96 (Board may deny 
extraschedular ratings provided RO has fully adjudicated the 
issue and followed appropriate appellate procedure).  Bagwell 
left intact a prior holding in Floyd v. Brown, 9 Vet. App. 
88, 95 (1996) wherein the Court found that when an 
extraschedular grant may be in order, that issue must be 
referred, pursuant to 38 C.F.R. § 3.321, to those "officials 
who possess the delegated authority to assign such a rating 
in the first instance."

The RO considered the matter of an extraschedular rating in 
evaluating the veteran's perforation of left tympanic 
membrane and mixed hearing loss in its July 2001 SOC and its 
April 2004 SSOC and the Board is, therefore, obliged to 
consider whether referral to appropriate officials is 
required under 38 C.F.R. § 3.321(b).

The veteran contends that his service-connected left tympanic 
membrane perforation warrants at least a 10 percent rating on 
an extra-schedular basis, because his left ear problems have 
interfered with his daily life.  At his November 2001 Board 
hearing, the veteran testified that he was a full-time 
college student and had difficulty understanding his 
professors.  He testified that he experienced difficulty with 
speech spoken on his left side.  The veteran expressed 
difficulty in conversing when exposed to street noise, and 
said he had to ask the speaker to repeat what was said.  The 
March 2000 VA record indicates the veteran had difficulty 
with conversational speech when the speaker was not directly 
in front of him.  The veteran testified that he had left ear 
pain.   

On review of the record, the Board finds that the evidence 
does not show, nor does the veteran contend, that he has been 
hospitalized because of his perforated left tympanic membrane 
at any time since service.  The Board acknowledges that the 
veteran has testified that his service-connected disability 
has caused him problems at college regarding understanding 
lectures.  Other than the veteran's testimony and his 
statements made to examiners, however, there is no evidence 
of interference with employment due to the service-connected 
disability.  Further, at the hearing the veteran did not 
testify that he had lost any promotion or pay because of his 
disability, and he did not testify that he ever missed a 
day's work or school due to the left ear disability.  Nor has 
the veteran provided or identified evidence, such as 
statements from supervisors at work, or professors at 
college, documenting the nature and degree of interference 
with his employment attributable to his service-connected 
perforated left tympanic membrane.

The Board, of course, has no reason to doubt the veteran's 
statements regarding his difficulty at college, his problems 
with conversational speech, and the ear pain he experienced.  
This does not, however, show marked interference with 
employment, in that he has been able to attend school full-
time, has missed no time from school, and has not indicated 
that he has lost pay or promotions because of his disability.  
The Board has identified no other evidence that has a bearing 
on the question of assignment of an extraschedular rating for 
the veteran's perforated left tympanic membrane, and the 
veteran has pointed to no such evidence.

Consequently, the Board finds that the disability picture is 
not unusual or exceptional and does not render impractical 
the application of the regular schedular standards for the 
veteran's service-connected disability.  Accordingly, 
referral for consideration of an extraschedular evaluation is 
not warranted.


Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
perforation of the left tympanic membrane, as the Court 
indicated can be done in this type of case.  Based upon the 
record, we find that at no time since the veteran filed his 
original claim for service connection has the disability on 
appeal been more disabling than as currently rated under the 
present decision of the Board.


ORDER

Service connection for left ear hearing loss is denied.

An initial compensable evaluation for perforated tympanic 
membrane of the left ear is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




